  4:20-cv-03001-BCB-CRZ Doc # 22 Filed: 07/14/20 Page 1 of 1 - Page ID # 128




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JAMES BERGMAN,

                     Plaintiff,                          4:20CV3001

        vs.
                                                           ORDER
DAWSON COUNTY, NEBRASKA,
DOUGLAS COUNTY, NEBRASKA,
STATE OF NEBRASKA, The; and
CORRECT CARE SOLUTIONS, LLC,

                     Defendants.


        IT IS ORDERED that the motion to withdraw filed by Attorney Thomas J.
Freeman, as counsel of record for Defendant County of Dawson, (Filing No. 21),
is granted. Thomas J. Freeman shall no longer receive electronic notice in this
case.



        Dated this 14th day of July, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
